Citation Nr: 0607353	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension.

2.  Entitlement to special monthly death pension benefits 
based on the need for aid and attendance.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.  The veteran died in January 1997, and the 
appellant is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim seeking 
entitlement to the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran died in January 1997.

2.  On August 1, 2001, the RO received the appellant's claim 
for entitlement to improved death pension benefits.

3.  The appellant's countable income minus her unreimbursed 
medical expenses exceeds the maximum annual income 
limitations for improved death pension benefits.  

4.  The evidence does not show that the appellant is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish factual need for aid and attendance as set forth in 
VA regulation.

5.  The appellant is not substantially confined to her 
dwelling and the immediate premises as a direct result of her 
disabilities.


CONCLUSIONS OF LAW

1.  The appellant does not meet the income criteria for 
improved death pension benefit. 38 U.S.C.A. §§ 101, 1503, 
1521, 1541, 5110, 5312 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
3.271, 3.272, 3.273, 3.400 (2005); 70 Fed. Reg. 30,836 (May 
27, 2005); 69 Fed. Reg. 18,426 (April 7, 2004); 68 Fed. Reg. 
5,342 (Feb. 3, 2003); 67 Fed. Reg. 36,671 (May 24, 2002); 66 
Fed. Reg. 16,976 (Mar. 28, 2001). 

2.  The criteria for entitlement to special monthly pension 
by reason of need for regular aid and attendance have not 
been met. 38 U.S.C.A. §§ 1502, 1541 (West 2002); 38 C.F.R. §§ 
3.3, 3.23, 3.351, 3.352 (2005).

3.  The criteria for increased monthly pension on account of 
being housebound have not been met. 38 U.S.C.A. §§ 1502, 1541 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.351(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, regarding the issue of special 
monthly death pension benefits based on the need for regular 
aid and attendance, or on account of being housebound, a VCAA 
letter was provided to the appellant in March 2004.  Although 
this letter was not provided prior to the initial 
adjudication in December 2001, it was provided during the 
course of the appeal when it became clear that the appellant 
was claiming death pension benefits in this specific manner.  

Regarding the issue of whether the appellant's income was 
excessive to entitle her to death pension benefits, the issue 
as to whether there was adequate VCAA notice is problematic.  
However, after reviewing the various communications from the 
RO, it is determined that adequate notice was indeed given to 
the appellant in the form of a letter dated January 2003, an 
August 2003 statement of the case, and information provided 
at a hearing dated August 2004.  Further discussion as to the 
adequacy of the notices will be provided below.  

As to the timing of the notices, they were not provided prior 
to the initial adjudication in December 2001.  In this 
regard, the Board notes that, while notice was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notices were 
provided, the claim was readjudicated in an SSOC provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  She has taken full 
advantage of these opportunities, submitting evidence of the 
amount that she pays for her medicines in support of her 
claim.  Viewed in context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of her claim.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notices, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in the March 2004 
VCAA letter about the information and evidence necessary to 
substantiate the claim for special monthly pension on account 
of needing aid and attendance or on account of being 
housebound.  Specifically, the letter stated that to support 
the claim, the RO needed medical evidence showing at least 
one of the following 
	
You need the aid and attendance of another person 
in performing your activities of daily living; are 
severely visually impaired; or are permanently 
housebound.  
		
The RO also attached a form for the appellant to provide to 
her physician so that he/she could answer specific questions 
about the appellant's need for aid and attendance or 
housebound status.  This form further provided the appellant 
with the information necessary to substantiate her claim.  

As to the issue of whether the appellant's income was 
excessive to entitle her to death pension benefits, the RO 
did inform the appellant about the information and evidence 
necessary to substantiate her claim.  In a January 2003 
letter, the RO asked the appellant to list all of her sources 
of income, and to list paid unreimbursed medical expenses on 
the enclosed VA Form 21-8416.  It specifically told her to 
list expenses she had paid, not expenses paid by insurance.  
It also indicated to her the need to submit information about 
how much she paid for her medicines, as it told her that she 
could submit a print-out from her pharmacy.  In response to 
the letter, the appellant did submit an itemization of her 
medical expenses, including the listing that she paid between 
$24 and $27 monthly for medicines.  

Furthermore, in the August 2003 SOC, the RO provided the 
appellant with the relevant regulations regarding improved 
death pension.  It also provided her with the regulation that 
unreimbursed medical expenses would be excluded from 
countable income.  Furthermore, at the appellant's hearing in 
August 2004, the decision review officer specifically 
reviewed with the appellant what evidence regarding medical 
expenses she had to submit in order to reduce her countable 
income.  It is clear that the appellant understood this 
requirement, as on the same day of the hearing, she submitted 
a statement that, "I will be submitting my medical expenses 
from 8/1/01 to the present to reduce my countable income."  
As held by the Court, actual knowledge by the appellant of 
the need to submit additional evidence, cures any defect in 
notice.  Velez v. West, 11 Vet.App. 148 (1998).  Accordingly, 
it is determined that the first element under 38 C.F.R. 
§ 3.159(b)(1) has been met regarding the issue whether the 
appellant's income was excessive to entitle her to death 
pension benefits.  That is to say, she was informed of the 
information and evidence not of record necessary to 
substantiate her claim.  
Regarding the 2nd element under 38 C.F.R. § 3.159(b)(2), the 
RO informed the appellant in the March 2004 letter about the 
information and evidence that VA would seek to provide 
including requesting private treatment records if she 
completed a release form and obtaining medical records from a 
VA facility if she provided the location and dates of 
treatment.  

Regarding the 3rd element under 38 C.F.R. § 3.159(b)(3), the 
RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, in the 
March 2004 letter, the RO told the appellant that she should 
submit enough information about her records so that it could 
request them from the person or agency that had them.  In the 
January 2003 letter, the RO asked the appellant to list all 
unreimbursed medical expenses, and to submit a print-out from 
her pharmacy, if she preferred to do that.  

In the March 2004 letter, the RO asked the appellant to 
submit any information or evidence in her possession.  
Accordingly, the Board concludes that the 4th element has 
been complied with.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
The appellant was afforded the opportunity to provide 
additional testimony at the hearing before a decision review 
officer at the RO.  VA has also assisted the appellant 
throughout the course of this appeal by providing her with an 
SOC and SSOC which informed her of the laws and regulations 
relevant to her claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

II.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension.

Background

On her application dated August 1, 2001, the appellant listed 
monthly Social Security Administration (SSA) benefits of 
$677.60, and a monthly Medicare deduction of $50.  

A SHARE (the interface between VA and SSA for purposes of 
verification of SSA benefits) printout dated December 2002 
shows monthly benefits of $678 paid beginning July 2001, $695 
paid beginning December 2001, and $704.70 paid beginning 
December 2002.  It shows a Medicare premium paid by the 
appellant of $58.70.  

The appellant submitted a VA Form 21-8416 in January 2003.  
She described monthly medicine expenses of $24 to $27, and an 
expense of $93 for eyeglasses paid in November 2002.  

A SHARE printout dated June 2005 shows monthly benefits of 
$695 paid beginning December 2001, $705 paid beginning 
December 2002, $720 paid beginning December 2003, and $739 
paid beginning December 2004.  It also shows a Medicare 
premium of $78.20, but indicates that it had been paid by the 
state since August 2002.  



Legal Criteria

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title. 38 U.S.C.A. § 1541(a).  Each time there is an increase 
under 38 U.S.C.A. § 5312, the actual rates will be published 
in the "Notices" section of the Federal Register. 38 C.F.R. 
§ 3.23. 

Effective December 1, 2000, the maximum rate for surviving 
spouse alone was $6,237.  66 Fed. Reg. 16,976 (Mar. 28, 
2001).  Effective December 1, 2001, the maximum rate for 
surviving spouse alone was $6,407.  67 Fed. Reg. 36,671 (May 
24, 2002).  Effective December 1, 2002, the maximum rate for 
surviving spouse alone was $6,497.  68 Fed. Reg. 5,342 (Feb. 
3, 2003).  Effective December 1, 2003, the maximum rate for 
surviving spouse alone was $6,634.  69 Fed. Reg. 18,426 
(April 7, 2004).  Effective December 1, 2004, the maximum 
rate for surviving spouse alone is $6,814.  70 Fed. Reg. 
30,836 (May 27, 2005).

The maximum rate of improved death pension for surviving 
spouse shall be reduced by the amount of the countable annual 
income of the surviving spouse.  38 C.F.R. § 3.23(b).  
Payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.

The types of income that are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

Within the provisions of the following paragraphs, there will 
be excluded from the amount of an individual's annual income 
any unreimbursed amounts which have been paid within the 12-
month annualization period for medical expenses regardless of 
when the indebtedness was incurred.  An estimate based on a 
clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the purpose 
of authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g).

For surviving spouse's income, unreimbursed medical expenses 
will be excluded when all of the following requirements are 
met:
(i)  They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support;
(ii)  They were or will be incurred on behalf of a person who 
is a member or a constructive member of the spouse's 
household; and
(iii)  They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g)(2) (2005).

For the purpose of determining initial entitlement, the 
monthly rate of pension payable to the beneficiary shall be 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's countable income on the 
effective date of entitlement and dividing the remainder by 
12.  38 C.F.R. § 3.273 (2005).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
of a veteran shall be the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(2).

Analysis

The veteran died in January 1997, and the appellant's 
application was received in August 2001.  The question is 
whether her income for any 12-month annualized period after 
August 2001 exceeded the statutory limit.  

For the period from August 2001 through November 2001, the 
appellant's Social Security benefits were $678 per month.  
Thus, her total Social Security benefits for this 4-month 
period were $2712.  Effective December 1, 2000, the maximum 
annual income limitation for improved death pension benefits 
was $6,237.  When this limitation is prorated for a four-
month period, a limitation of $2079 is obtained.  
Unreimbursed medical expenses may be used to reduce income to 
the extent these expenses exceed 5 percent of the annual 
pension limit.  38 C.F.R. § 3.272(g)(2)(iii).  Five percent 
of the prorated annual income limit of $2079 is $103.

The appellant's Medicare premiums are considered an 
unreimbursed medical expense and to the extent these expenses 
exceed 5 percent of the annual pension limit they may be used 
to reduce her income.  38 C.F.R. § 3.272(g)(2)(iii).  Her 
monthly Medicare premium during this period was $50, and 
therefore the total of these monthly premiums was $200 for 
the four-month period between August and November 2001.  In 
addition, she declared about $27 in unreimbursed expenses per 
month for medicines, and for a four-month period this amount 
would be $108.  Thus, the total unreimbursed medical expenses 
for the four-month period would $308 ($200 + $108).  The 
amount of these expenses over 5 percent of the prorated 
annual income limit is $205 ($308-$103).  When that amount is 
used to reduce her income her total countable income during 
this period is $2507 ($2712-$205), which still exceeds the 
prorated annual income limitation of $2079 for the four-month 
period from August to November 2001.  Accordingly, her income 
exceeded the income limitation for VA death pension for this 
period, and she was therefore not entitled to pension.

For the period from December 2001 through November 2002, the 
veteran's Social Security benefits were $695 per month.  
Thus, her total Social Security benefits, or countable 
income, for this 12-month annualized period were $8340.  
Effective December 1, 2001, the maximum annual income 
limitation for improved death pension benefits was $6,407.  
Five percent of this amount is $320.  Her monthly Medicare 
premium during this period was $54, but she only paid it 
through July 2002 and then it began being paid in August 2002 
by the state of Ohio.  Thus, for the eight month period that 
she paid it (December 2001 through July 2002) it equaled an 
expense of $432.  Her monthly expenses for medicines ($27) 
for the entire 12-month period was $324.  In addition, she 
declared $93 for eyeglasses paid in November 2002, and 
therefore the sum of her medical expenses for 2002 was $849 
($432 + $324 + $93).  The amount of these expenses over five 
percent of the income limitation was $529 ($849 - $320).  
When this amount is used to reduce her annual income of 
$8340, her countable income equaled $7811 ($8340 - $529), an 
amount which still exceeded the maximum annual income 
limitation for improved death pension of $6,407 for the 
period from December 2001 to November 2002.   Accordingly, 
her income exceeded the income limitation for VA death 
pension for this period, and she was therefore not entitled 
to pension.  

For the period from December 2002 through November 2003, the 
veteran's Social Security benefits were $704 per month.  
Thus, her total Social Security benefits, or countable 
income, for this 12-month annualized period were $8448.  
Effective December 1, 2002, the maximum annual income 
limitation for improved death pension benefits was $6,497.  
Five percent of this amount is $324.  Her monthly Medicare 
premium during this period was $58, but it was paid by the 
state of Ohio.  Her monthly expenses for medicines ($27) for 
the entire 12-month period was $324, the same amount of five 
percent of the annual income limitation.  Therefore, no 
amount of unreimbursed medical expenses could be used to 
reduce her income during this period, and her income of $8448 
exceeded the annual limitation of $6,497.  Accordingly, her 
income exceeded the income limitation for VA death pension 
for this period, and she was therefore not entitled to 
pension.  

For the period from December 2003 through November 2004, the 
veteran's Social Security benefits were $720 per month.  
Thus, her total Social Security benefits, or countable 
income, for this 12-month annualized period were $8640.  
Effective December 1, 2003, the maximum annual income 
limitation for improved death pension benefits was $6,634.  
Five percent of this amount is $331.  Her monthly expenses 
for medicines ($27) for the entire 12-month period was $324, 
a lesser amount of five percent of the annual income 
limitation.  Therefore, no amount of unreimbursed medical 
expenses could be used to reduce her income during this 
period, and her income of $8640 exceeded the annual 
limitation of $6,634.  Accordingly, her income exceeded the 
income limitation for VA death pension for this period, and 
she was therefore not entitled to pension.  

For the period from December 2004 through July 2005, the 
veteran's Social Security benefits were $739 per month.  
Thus, her total Social Security benefits, or countable 
income, for the 8-month period were $5912.  Effective 
December 1, 2004, the maximum annual income limitation for 
improved death pension benefits was $6814.  When this 
limitation is prorated for an eight-month period, a 
limitation of $4497 is obtained.  Five percent of this amount 
is $224.  Her monthly expenses for medicines ($27) for an 
eight-month period was $216, a lesser amount of five percent 
of the prorated annual income limitation.  Therefore, no 
amount of unreimbursed medical expenses could be used to 
reduce her income during this period, and her income of $5912 
exceeded the prorated annual limitation of $4497.  
Accordingly, her income exceeded the income limitation for VA 
death pension for this period, and she was therefore not 
entitled to pension.  

Since the appellant's income (even with the subtraction of 
medical expenses) exceeded the statutory limit during all 
five of the periods in question, the appellant is not 
entitled to VA nonservice-connected death pension benefits.  
The governing criteria in this regard are explicit: if an 
appellant's annual countable income exceeds the maximum 
annual income limitations for improved death pension 
benefits, with consideration of specific exclusions, such as 
unreimbursed medical expenses, entitlement to such benefits 
may not be established.  Consequently, the appellant's appeal 
for death pension must be denied.

III. Entitlement to special monthly death pension benefits 
based on the need for regular aid and attendance or on 
account of being housebound

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran. 38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2005).

Increased death pension benefits are payable if the surviving 
spouse is in need of regular aid and attendance. 38 U.S.C.A. 
§ 1541(d); 38 C.F.R. §§ 3.23(a)(6), 3.351(a)(5).  A person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person. 38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b) and (c)(1) and (2).  The latter criterion 
is met if a claimant is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less. 38 C.F.R. § 3.351(c)(1).

Increased compensation is also payable if the surviving 
spouse otherwise establishes a factual need for aid and 
attendance. 38 C.F.R. § 3.351(c)(3).  The basic criteria for 
such a need include: an inability to dress or undress 
herself, to keep herself ordinarily clean and presentable; an 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed. 38 C.F.R. § 3.352(a).  See 
generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met).  The 
evidence must show that the claimant is so helpless as to 
need regular and attendance; constant need for aid and 
attendance is not required. 38 C.F.R. § 3.352(a).

If the appellant does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the surviving spouse is "permanently housebound" 
by reason of disability.  This requirement is met when the 
surviving spouse is substantially confined to her home (ward 
or clinical areas if institutionalized) or immediate premises 
by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime. 
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(f). 

In this case, the Board finds that the criteria for 
entitlement to special monthly pension by reason of need for 
regular aid and attendance are not met.  Specifically, the 
appellant has not claimed that she is in a nursing home due 
to mental or physical incapacity.  Similarly, the appellant 
has not asserted that she is helpless or blind, or so nearly 
helpless or blind to need the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) and (c)(1) and (2).  A 
treatment record from MetroHealth Medical Center from August 
2004 shows that the appellant was able to walk a city block 
without stopping, and the appellant attending her hearing in 
August 2004 unaccompanied.  

Regarding the question of whether there is a factual need for 
aid and attendance, she has not contended that she is unable 
to dress or undress herself.  Similarly, she has not 
contended that she is unable to keep herself ordinarily clean 
and presentable, unable to feed herself, or unable to attend 
to the wants of nature.  The evidence does not show that she 
has a special prosthetic or orthopedic appliance, and it does 
not show that she has a physical or mental incapacity 
requiring care and assistance on a regular basis to protect 
her from the hazards or dangers incident to her daily 
environment.  Finally, the evidence does not show that the 
appellant is bedridden.  Accordingly, the evidence does not 
support a finding that the appellant is factually in need of 
regular aid and attendance. 38 C.F.R. §§ 3.351(c)(3), 
3.352(a).  

The appellant's claim for entitlement to special monthly 
death pension on account of being housebound must also be 
denied.  The treatment records from 1999 to 2004 from 
MetroHealth Medical Center do not show any restrictions on 
the appellant's ability to leave her home.  As noted above, a 
treatment record from MetroHealth Medical Center from August 
2004 shows that the appellant was able to walk a city block 
without stopping.  Furthermore, the appellant attending her 
hearing in August 2004 unaccompanied.  As such, she has not 
been shown to be housebound in fact and the criteria for 
increased pension have therefore not been met.  

Although the appellant was provided with a VDVA Form 10 
(Medical Statement for Consideration of Aid & Attendance) to 
give to her physician so that he/she could answer questions 
about whether the appellant required regular aid and 
attendance, a completed form was never returned to the VA.  
Accordingly, her claim must be adjudged based on the evidence 
of record.  

In conclusion, the Board finds that the preponderance of the 
evidence is against special monthly death pension by reason 
of need for regular aid and attendance or on account of being 
housebound. 38 U.S.C.A. § 5107.  As such, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
appellant's favor. Id.  The appeal is denied.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.

Special monthly death pension by reason of need for regular 
aid and attendance or on account of being housebound is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


